Citation Nr: 0408000	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  95-17 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  




ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran served on active duty from October 1970 to 
January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Department 
of Veterans Affairs (VA) Winston-Salem, North Carolina 
Regional Office (RO).  

The above issue was remanded by the Board in October 1997, 
developed in April 2002, and remanded in July 2003.  The case 
was thereafter returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for PTSD has been obtained by the RO.  

2.  The evidence does not show that the current PTSD is 
related to the veteran's service.  The claimed in service 
stressors have not been confirmed, and he has not provided, 
despite requests, more specific information to possibly 
verify these stressors. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1111, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.326 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  

In the present case, regarding the issue of entitlement to 
service connection for PTSD, a substantially complete 
application was received in November 1992.  Thereafter, in a 
rating decision dated in November 1992 that issue was denied.  
Only after that rating action was promulgated did the AOJ, in 
August 2001, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his or her possession that pertains to the claim.  The 
provisions of the VCAA were subsequently provided to the 
veteran in the July 2003 supplemental statement of the case 
(SSOC).  

As noted, because the VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. 412 at 
13.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. 412 at 13.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in August 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Furthermore, 
the July 2003, SSOC informed the claimant of the VCAA 
provisions and the claimant has not submitted additional 
evidence and argument in support of his claim, or responded 
to VA notices.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

I.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

II.  Factual Background

The veteran's service medical records are negative for 
complaints, diagnosis or treatment for PTSD in service.  On 
induction examination of October 1970 and on hardship 
discharge examination of December 1976, the veteran's psyche 
was evaluated as being normal.  A medical record dated June 
1973 reported that the veteran complained of night sweats.  
The veteran had a history of headaches in service.  

On neurological and psychiatric examination of February 1978, 
the veteran complained of headaches and reported that things 
made him nervous.  He reported that he had a short temper and 
he lost it easily.  The neurological examination revealed the 
cranial nerves intact and physiological.  The psychiatric 
examination revealed a vague, evasive, covertly hostile male.  
The veteran admitted having difficulty in adjusting since his 
discharge for service.  There was no evidence of illusions, 
delusions, hallucinations, or ideas of reference and he was 
oriented to time, place and person.  The diagnosis was 
passive aggressive personality.  

VA treatment reports from December 1977 to August 1991 showed 
that the veteran complained of depression, anxiety and 
headaches.  A medical record dated September 1979 reported 
that the veteran showed no indication of psychosis, 
delusions, or hallucinations.  There was some indication of 
flight of ideas and tangential thinking.  The veteran was 
oriented in all spheres and his concentration was good.  The 
diagnostic impression was a tentative diagnosis of 
personality disorder, explosive personality indicated by the 
veteran's verbal and physical aggressiveness with feelings of 
regret and remorse afterwards.  A diagnosis of agitated 
depression was also offered but needed to be ruled out.  A 
September 1981 report showed that the veteran complained of 
headaches associated with anxiety.  The impression was 
explosive personality and tension headaches.  An August 
medical report showed that the veteran showed no delusions or 
hallucinations and that he felt useless and worthless.  His 
affect was reported as flat and his mood was that of 
depression.  An October 1985 medical report showed that the 
veteran made suicide threats but had no plans or timetable.  

VA treatment reports from August 1982 to May 1993 showed that 
the veteran was in group therapy for PTSD.  An April 1993 
report from the Salem, Virginia, Medical Center reported that 
the veteran's symptoms related to PTSD began during his tour 
in Vietnam.  He reported that his symptoms had been 
continuous since that time especially symptoms of emotional 
numbing.  He reported that his symptoms included intrusive 
thoughts of Vietnam, social isolation, mistrust of others and 
sleep disturbance.  The diagnosis was PTSD, psychoactive 
substance abuse in remission, psychological stressors to 
include unemployment and homelessness.  His Global Assessment 
Functioning (GAF) score was 55 with the highest being 50 in 
the past year.  

A VA PTSD hospitalization report from December 1993 to 
February 1994 showed that the veteran complained of 
depression manifested by survivor guilt, uncontrollable 
anger, difficulty sleeping, recurrent and repetitive 
nightmares and headaches.  He also reported hyperstartle 
reaction to loud noises and had problems with authority 
figures.  The diagnoses were chronic PTSD, major depression, 
stressors due to past combat experience and his GAF score was 
41.  

VA treatment reports from April 1993 to August 1993 showed 
that the veteran was treated for PTSD.  His PTSD symptoms 
were stable with no suicidal or homicidal ideation.  

On psychiatric evaluation of May 1994 for Social Security 
benefits the veteran's diagnosis was unclear, however the 
examiner reported that he would suggest chronic PTSD, bipolar 
disorder not otherwise specified, mixed substance abuse and 
paranoid delusional disorder.  The veteran's GAF score was 58 
with a score of 64 within the past year.  The veteran is in 
receipt of Social Security Administration benefits from 
December 1991.  

On VA treatment reports of August 1993 to June 1995 reported 
that the veteran was diagnosed with PTSD.  A treatment report 
of February 1995, the veteran was treated for PTSD and 
reported that his stressors included: rocket attacks, 
"carrying dead bodies that moaned and groaned," being 
ambushed in a convoy, experiencing sniper fire, witnessing a 
"JP4 fuel tanker truck" blown up, witnessing a woman and 
child being killed, and witnessing friends being killed in 
combat.  

An Environmental Support Group (EGS) report of November 1996 
showed an extract of a Daily Staff Journal (DJ), which 
documented small arms fire outside the perimeter, reported by 
Nung guards, but there were no casualties.  Also, extracts of 
Operational Reports -Lessons Learned (OR-LL's) for the 
periods ending October 1971 and April 1972, documented enemy 
activity to at low levels during the reporting period.  The 
ESG was unable to document that the veteran transported the 
remains of soldiers or worked on the docks loading ships.  It 
was verified that he was a truck master assigned to a 
transportation unit during his Vietnam tour.  

Attempts to obtain more specific information from the veteran 
for further searches have been unsuccessful.

VA treatment reports from June 1998 to March 2003 showed that 
the veteran was treated for PTSD.  A June 1998 report showed 
that the veteran had no suicidal ideation and no 
hallucinations.  He was also on anti-psychotic medication to 
help decrease his PTSD symptoms.  

III.  Analysis

Review of the record in this case fails to show any 
relationship between the veteran's currently diagnosed PTSD 
and service.  The veteran's service medical records show his 
psyche was clinically evaluated as normal and it was reported 
that the veteran had occasional night sweats.  Post service 
he was seen for complaints, including headaches attributed to 
a personality disorder.

Further there are no findings, complaints, or diagnoses of 
PTSD during service, or in the years immediately thereafter.  
The veteran complained of depression, anxiety and headaches, 
however, VA treatment records from December 1977 to March 
2003 show that the veteran showed no indication of psychosis, 
delusions, or hallucinations and while there was some 
indication of flight of ideas and tangential thinking, he was 
oriented in all spheres and his concentration was good.  
Again, in the initial years post-service there was indication 
only of a personality disorder.

Additionally, a treatment report of February 1995, reported 
that the veteran's stressors included: rocket attacks, 
"carrying dead bodies that moaned and groaned," being 
ambushed in a convoy, experiencing sniper fire, witnessing a 
"JP4 fuel tanker truck" blown up, witnessing a woman and 
child being killed, and witnessing friends being killed in 
combat.  However, an ESG report of November 1996, failed to 
corroborate the veteran's stressors.  While there was small 
arms fire outside the perimeter, reported by Nung guards, 
there were no casualties and for the periods ending October 
1971 and April 1972, documented enemy activity were at low 
levels.  Additionally, the veteran when contacted in April 
2002 to give a comprehensive statement regarding his alleged 
stressors and he failed to respond with assistance for the 
development.  Thus, there is no confirmation that he was in 
combat or was fired upon.  As such, the reported stressors 
remain unverified.

While some records show the veteran reported a history of 
PTSD, there is no competent medical evidence relating the 
veteran's PTSD specifically to his service, and the reported 
history cannot be considered competent medical evidence of a 
nexus.  While the Board has considered the veteran's 
contentions, they do not constitute competent evidence with 
respect to medical causation, diagnosis, and treatment.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, as 
noted, the history as provided is not consistent with the 
findings in service, which shows no treatment for PTSD or 
other indications that would support the later made 
diagnosis.  

Therefore, there is no competent, credible medical evidence 
in the record to show a connection between the veteran's 
currently diagnosed PTSD and service.  There is no showing in 
the competent medical evidence of treatment or diagnoses for 
PTSD in service or until many years post service.  As noted 
none of the stressors could be confirmed.  While the veteran 
has a continuing diagnosis of PTSD there is no evidence that 
it is related to service.  As such, the Board finds that the 
evidence preponderates against the claim for service 
connection for PTSD.  




ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



